Citation Nr: 9931784	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  93-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for multiple myeloma based 
on exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to 
March 1962. 
 
This appeal arises from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for multiple myeloma based on occupational 
exposure to ionizing radiation.  In a remand, dated in August 
1995, the Board remanded the veteran's claim to the RO in 
order to request additional development.  After the requested 
development was carried out, the RO denied the veteran's 
claim in May 1999.

In his substantive appeal (VA Form 9), the veteran indicated 
that he desired a hearing before a traveling Member of the 
Board.  However, in a statement received by the RO in January 
1999, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (1999).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during his 
service, and has been diagnosed with multiple myeloma.

2.  Multiple myeloma was first diagnosed approximately 29 
years after separation from service, and a VA physician has 
concluded that it is unlikely that the veteran's multiple 
myeloma is the result of exposure to radiation during 
service.






CONCLUSION OF LAW

Multiple myeloma was not incurred as a result of active 
service, not may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran essentially contends that he currently has 
multiple myeloma as a result of exposure to radiation during 
service.  Specifically, the veteran contends that he was 
regularly exposed to low levels of radiation in service 
between November 1948 and March 1962 during the course of his 
duties at various Air Force bases involving the storage of 
radioactive materials, calibration of radiation detection 
devices, and the training of others in proper storage and 
handling of radioactive materials, including Cobalt 60.  He 
was diagnosed in May 1991 as having multiple myeloma after a 
left upper lobe lung lesion had been found in the prior 
month.  

The veteran's  service medical records include a "Record of 
Exposure to Ionizing Radiation" (DD Form 1141), which covers 
the time period from January through July 1958, and indicates 
that he was exposed to 0.070 "rep, rad or r[em]" gamma 
between March 15 and March 28, 1958, at Lowry Air Force Base, 
Colorado (Lowry).  

The veteran's post-service medical records include reports 
from a military hospital at Ft. Leonard Wood, dated between 
1991 and 1992, and VA hospital records, dated between 1991 
and 1992, which show that the veteran was diagnosed with an 
upper left lobe lesion in May 1991.  In April 1992, he was 
diagnosed with multiple myeloma.  The medical evidence is 
remarkable for notations of a long history of tobacco abuse.

This case has involved a great deal of development which is 
summarized as follows: In August 1992, the RO sent a request 
to the National Personnel Records Center (NPRC) and requested 
them to provide any available radiation exposure information 
concerning the veteran.  In a response received that same 
month, the NPRC stated that it had no radiation documents on 
file, and suggested that the RO contact Brooks Air Force Base 
(Brooks).  In about September 1992, the RO sent a request to 
Brooks asking them to document any radiation exposure for the 
veteran.  In October 1992, the RO received a response in 
which Brooks stated that they found no external or internal 
radiation (bioassay) exposure data in the U.S. Air Force 
Master Radiation Exposure Registry (USAF MRE Registry).  In 
January 1996, the RO again sent Brooks a request asking them 
to document any radiation exposure for the veteran.  However, 
in February 1996, a response was received from Brooks which 
was essentially identical to that received in October 1992.  
In August 1998, the RO sent a request to the Air Force and 
requested that they estimate the veteran's total radiation 
exposure during his service.  In September 1998, the RO 
received a response from the Deputy Chief of the Radiation 
Protection Division, U.S. Air Force Radioisotope Committee, 
Air Force Medical Operations Agency, Office of the Surgeon 
General (Air Force OSG).  The response stated that staff of 
the USAF MRE Registry had searched its database, as well as 
all other information available to them, for records of 
occupational radiation exposure monitoring, and that although 
the USAF MRE Registry contained no data pertaining to the 
veteran, it was estimated that the veteran's participation in 
a radiological and chemical course at Keesler Air Force Base 
exposed him to no more than an annual exposure limit of 5 rem 
for that calendar year.  The response further noted that in 
some cases during the earlier days of occupational radiation 
exposure monitoring, records of exposure were not forwarded 
for inclusion to the Air Forces' central records.  In 
November 1998, the RO sent a request to VA's Director of the 
Compensation and Pension Service (C&P) for an etiological 
opinion, and in March 1999, C&P routed the RO's request to 
the Undersecretary for Health.  See 38 C.F.R. § 3.311(b), (c) 
(1999).  In March 1999, a VA physician from the Office of 
Public Health and Environmental Hazards wrote to the Air 
Force OSG and requested that it provide a total dose estimate 
for the veteran.  In April 1999, a response was received from 
the Air Force OSG which noted that the veteran in all 
likelihood had been in contact with Cobalt-60 sealed sources 
which were "very small sources," typically 15 millicuries.  
The Air Force OSG further noted that exposures for students 
at Gunter Air Force Base had shown that exposures "were 
barely measurable," and that at one meter a 15 millicurie 
source would be approximately 20 mR/hour.  Finally, it was 
noted that, "The estimate for [the veteran's] initial 
training at Keesler AFB of 5 rem is very conservative and 
probably excessive for [the veteran's] entire career, 
including those other training exercises." (emphasis in 
original).

The claims file includes an opinion, dated in April 1999, 
from Dr. Susan H. Mather, M.D., Chief Public Health and 
Environmental Hazards Officer.  Citing to a recent medical 
report, Dr. Mather essentially indicated that screening doses 
for multiple myeloma were not available, and that multiple 
myeloma has been observed to be increased following 
irradiation more consistently than any other lymphoma and 
mortality among Japanese A-bomb survivors has been observed 
at doses as low as 50 rads.  Dr. Mather further stated that 
more recent studies have questioned whether multiple myeloma 
is related to radiation exposure.  Dr. Mather provided a 
brief restatement of the veteran's history of exposure, and 
concluded that, "it is unlikely that the veteran's multiple 
myeloma can be attributed to exposure to ionizing radiation 
in service."

In a letter dated in May 1999, the Director, C&P, reviewed 
the records detailing the veteran's radiation exposure, and 
stated that based on a review of the record, "[I]t is our 
opinion that there is no reasonable possibility that the 
veteran's disability was the result of such exposure."
 
A review of the veteran's written statements, and the 
transcript from his personal hearing, held in May 1993, shows 
that he asserts that he has multiple myeloma as a result of 
radiation exposure during service.  Of particular note, he 
disagrees with the estimates of his exposure to radiation, 
and he has set forth detailed written statements and 
testimony to the effect that he was exposed to radiation 
throughout almost his entire period of service.  He argues, 
in part, that the Air Force lost or misplaced many of his 
film badges.  He maintains that he also had exposure at Lowry 
between September 1957 and March 1962 as well as prior 
exposure at bases in New Hampshire, Japan, Arizona, 
California, Kansas and Mississippi.   In this regard, the 
veteran has submitted a lengthy statement, received at the RO 
in July 1992, detailing his exact duties in service relating 
to radiation and radioactive materials, as well as the dates 
and locations of these duties.  Examples of exposure include, 
but are not limited to, working near a safe which held 
nuclear materials, and handling such nuclear materials during 
training exercises, for about five years at Lowry.  The 
claims file includes a statement from a man, R.L.M., who 
asserts that he worked with the veteran at Davis-Monthan Air 
Force Base (AFB).  He essentially states that they handled 
nuclear materials.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  

Initially, with regard to the possibility of service 
connection for multiple myeloma on a "direct" basis, i.e., 
a claim that does not involve radiation exposure, the Board 
notes that the veteran's service medical records are entirely 
silent as to multiple myeloma, and finds that there is no 
competent medical evidence in the record establishing that 
the veteran developed multiple myeloma during his service, 
nor does the claims folder contain competent evidence of a 
nexus or link between the veteran's multiple myeloma and an 
injury or disease that was incurred during service.  The 
first medical evidence of multiple myeloma is dated in 1991, 
at which time the veteran was about age 61.  This evidence 
therefore comes approximately 29 years after service.  
Without medical evidence of a nexus between the veteran's 
service and his multiple myeloma , service connection for 
multiple myeloma on a non-radiation basis is not warranted.   
See 38 C.F.R. § 3.303.

However, the veteran's claim for service connection is 
primarily based on the theory that his multiple myeloma is 
the result of exposure to ionizing radiation during service.  
In Rucker v. Brown, 10 Vet. App. 67 (1997),  the Court 
stated:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways.  
First, there are 15 types of cancer which 
will be presumptively service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected 
provided that certain conditions 
specified in that regulation are met.  
Third, direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task which 
"includes the difficult burden of tracing 
causation to a condition or event during 
service."

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).

Taking these three methods of establishing service connection 
for residuals of exposure to ionizing radiation in turn, 
qualification under the presumptive provision of 38 U.S.C.A. 
§ 1112(c) occurs when the veteran suffers from one of the 
fifteen listed cancers, and establishes his participation in 
a "radiation risk activity", defined as: (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (ii) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, 
(iii) internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
this subparagraph.  Id. (citing 38 U.S.C.A. § 1112(c)(4)(B)).  

The veteran has been diagnosed with multiple myeloma, which 
is included in the list of fifteen radiogenic diseases.  38 
U.S.C.A. § 1112 (c)(2)(A-M) (West 1991 & Supp. 1999).  
However, he is not shown to have participated in a "radiation 
risk activity."  Accordingly, the veteran may not establish 
service connection for the claimed disability under 
38 U.S.C.A. § 1112.  See Rucker, 10 Vet. App. at 71.

Second, under 38 C.F.R. § 3.311(b)(2)(xv), multiple myeloma 
is considered a "radiogenic disease."  In addition, the 
veteran's records were forwarded for a dose estimate.  See 
38 C.F.R. § 3.311(a)(1)(iii).  Furthermore, as the veteran's 
multiple myeloma is shown to have manifest five years or more 
after exposure, see 38 C.F.R. § 3.311(b)(5)(iv), an opinion 
on the etiology of the veteran's multiple myeloma was 
requested from the Under Secretary for Benefits.  See 
38 C.F.R. § 3.311(b), (c).  The request was forwarded to the 
VA Chief Public Health and Environmental Hazards Officer.  In 
an April 1999 letter, that officer determined that it was 
unlikely that the veteran's multiple myeloma could be 
attributed to exposure to ionizing radiation during service, 
and in a May 1999 letter the Director, C&P, essentially 
stated that there is no reasonable possibility that the 
veteran's disability was the result of inservice radiation 
exposure.  Accordingly, service connection under 38 C.F.R. 
§ 3.311 is not established.  See Davis v. Brown, 10 Vet. 
App. 209, 212 (1997).

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was between about 18 and 
32 years of age during the claimed radiation exposure; the 
medical evidence indicates that the veteran has lesions on 
his vertebra, and pathology of the lungs and bone marrow; the 
medical evidence does not indicate that the veteran has a 
family history of cancer; the veteran's first diagnosis of 
multiple myeloma comes approximately 29 years after service, 
at approximately age 61; and there is no verified record of 
post-service exposure to carcinogens.  The Board has also 
noted the dose estimates previously discussed.  However, to 
the extent this evidence is favorable to the veteran, the 
Board finds that this evidence, when considered together with 
the other evidence of record, does not warrant service 
connection.  In particular, the Board finds that Dr. Mather's 
opinion, which was based on dose estimates provided by the 
Air Force, when combined with the other unfavorable evidence, 
outweighs the favorable evidence.  Accordingly, service 
connection under 38 C.F.R. § 3.311 is not warranted.

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection for cancer can be pursued 
under the general VA compensation entitlement system.  Id. at 
1043.  However, the only competent medical opinion in the 
claims folder regarding the etiology of the veteran's 
multiple myeloma is the opinion of Dr. Mather, who concluded 
that it was unlikely that the veteran's multiple myeloma was 
caused by his exposure to radiation during service.  Apart 
from his written statements and testimony, the only evidence 
in support of the veteran's claim is a one-page photocopy of 
an illustration, which the veteran identified as being taken 
from a publication titled "The Cancer Patient."  However, a 
review of this document shows that it does not contain 
specific information relating particular radiation dosages to 
the occurrence of multiple myeloma, or any other specific 
information that is significantly probative of the veteran's 
claim, and the Board finds that this document is so general 
in nature, and nonspecific to the veteran's case, that the 
Board affords it little probative weight, as none of it 
provides medical evidence demonstrating a causal relationship 
between this veteran's multiple myeloma and exposure to 
radiation during service.  See e.g. Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  


Based on its foregoing review of the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for multiple 
myeloma, to include as secondary to radiation exposure during 
service.  Accordingly, the claim of entitlement to service 
connection for multiple myeloma must be denied.

Finally, to whatever extent the veteran's statements may be 
construed as seeking service connection for multiple myeloma, 
his statements do not provide a sufficient basis for a grant 
of service connection.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board has also considered the 
veteran's arguments that his radiation exposure was 
undocumented and/or underestimated.  However, he has not come 
forth with an estimate of his own from a credible source (as 
defined in 38 C.F.R. § 3.311(a)(3)).  The Board further notes 
that VA has sought dose estimates on several occasions as 
additional evidence was obtained, and finds that VA has fully 
complied with its duty to obtain a dose estimate under 
38 C.F.R. § 3.311(a).  Accordingly, the veteran's claim for 
multiple myeloma must be denied. 

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple myeloma is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

